Case: 19-50142     Document: 00515556813         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 9, 2020
                                  No. 19-50142
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Rendon-Arreola, also known as Rafael A. Rendon, also
   known as Rafael Rendon, also known as Rafael Arreola
   Rendon, also known as Rafael Arreola-Rendon, also known as
   Rafael R. Arreola, also known as Rafael Rendon Arreola,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:15-CR-705-4


   Before Jones, Barksdale, and Stewart, Circuit Judges.

   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50142     Document: 00515556813           Page: 2   Date Filed: 09/09/2020




                                   No. 19-50142


          Rafael Rendon-Arreola pleaded guilty to conspiracy to distribute, and
   possession with intent to distribute, 500 grams or more methamphetamine,
   in violation 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(A), and was sentenced
   to, inter alia, 120 months’ imprisonment. He asserts the factual basis was
   insufficient to support his guilty plea.       In response, the Government
   maintains that the appeal should be dismissed as untimely.

          On threshold issue of timeliness, Rendon filed his notice of appeal
   nearly two years after expiration of the time for filing a timely appeal. Fed.
   R. App. P. 4(b)(3). He similarly missed, by nearly two years, the opportunity
   to receive an extension from the district court upon a showing of either
   excusable neglect or good cause. Fed. R. App. P. 4 (b)(4). In his opening
   brief on appeal, Rendon acknowledges his appeal is untimely, but urges the
   Government waived the time bar by failing to invoke it prior to his appeal.

          While the timely filing of an appeal in a criminal case is not
   jurisdictional, it is mandatory. United States v. Pesina-Rodriguez, 825 F.3d
787, 788 (5th Cir. 2016). Our court enforces the mandatory time limit by
   dismissing an appeal where the Government raises the issue. See United
   States v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015). Because the
   Government does so in its response brief, it did not waive the time bar.

          DISMISSED.




                                         2